DETAILED ACTION
1. This action is in response to the amendments filed 11 November 2020.
Claims 1, 8, and 15 were amended and Claim 21 was cancelled. Claims 1-20 and 22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 November 2020 has been entered.

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 103
5. Applicant's arguments filed 11 November 2020 have been fully considered and they are considered persuasive.

Independent claim 1 is cover by Lefor and Gauger in the following manner. Lefor describes the 
Lefor covers the section of the claim not covered by Beausoleil, Vucina, and Meyer as argued by the applicant "wherein the user-specific view comprises a section comprising a listing of the subset of the one or more tasks assigned to the user, a section comprising a listing of tasks assigned to other members of the project, and third section comprising a listing of tasks." within 0016 uses user display for viewing and interaction, 019 describes the various tasks associated with the project from different members or users, 0034 includes tasks with listings assigned to specific users, 0042 applies the various sections of the actions and tasks 0045 uses subset to separate tasks associated with users. The concepts of listings such as first/second/third, and the utilization of unassigned tasks is covered by Gauger in 0092 includes lists interpreted as numeric lists, 0191 utilizes unavailability which is interpreted as being unassigned to something specific. Therefore, the rejection is maintained with the new prior art.

Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

7. Claim 1-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2014/0365961 to Lefor (hereinafter referred to as “Lefor”) in view of US publication number 2007/0288292 to Gauger (hereinafter referred to as “Gauger”).

(A) As per claims 1/8/15/22, Lefor teaches a method comprising: receiving, by a computing device from a client device associated with a user, a selection of a project managed by a content management system, the project associated with a project identifier; (Lefor: [0017 includes the application of a computing device for the user and clients, 0026 describes the application of identifiers used for the project, 0041 includes the selection of entries for the system, 0054 uses a system to manage content for various users of the system])
identifying, the user associated with the client device; (Lefor: [0059 uses a client device for users])
determining, one or more content items associated with the selected project based on the project identifier; (Lefor: [0026 uses identifiers used for the project, 0041 includes the selection of entries such as for the project )
determining, one or more tasks associated with the selected project based on the project identifier by querying a content database for tasks mapped to the project identifier for the selected project, wherein each task is assigned to a member of the project; (Lefor: [0019 describes the various tasks associated with the project from different members, 0041 includes the selection for the system, 0049 includes searching the data with a search tool which is interpreted as a query, 0063 describes mapping associated with the project])
identifying, a subset of the one or more tasks assigned to the user; (Lefor: [0019 describes the various tasks associated with users, 0045 uses subset to separate  tasks associated with users])
 section comprising a listing of the subset of the one or more tasks assigned to the user, a section comprising a listing of tasks assigned to other members of the project, and a section comprising a listing of tasks; (Lefor: [0016 uses user display for viewing and interaction, 0019 describes the various tasks associated with the project from different members, 0034 includes tasks with listings assigned to specific users, 0042 applies the various sections of the actions and tasks])
and causing, the user-specific view of the project to be presented on a display device. (Lefor: [0016 uses user display for viewing, 0017 includes a display device for the user])
Although Lefor teaches a first listing such as in Figure. 3 and [0029] where tasks are displayed for a user in a list format for user, Lefor does not explicitly teach multiple listings, state that the list is unique to a user, and tasks which are unassigned.
Gauger teaches
Multiple listings such as a…first…second…third… (Gauger: [0092 includes lists interpreted as numeric lists])
Unique actions (or lists as in [0092] above) for users (Gauger: [0065 describes applying unique actions for users])
Tasks which are unassigned (Gauger: [0191 utilizes unavailability which is interpreted as being unassigned to something specific]).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the project content management system of Lefor with the listing and utilization of the unique and unassigned of Gauger as they are analogous art along with the current invention which solve problems related organizing the content management of project management, it is old and well-known 

(B) As per claim 2/9/16, Lefor teaches determining the one or more content items associated with the selected project (As taught in Claim 1 above) comprises: comparing for the one or more content items to a project identifier corresponding to the selected project; (Lefor: [as in claim 1, 0026 is interpreted to include application of identifiers used for the projected, 0027 describes the comparing of information for various users])
and 2 of 11WEST\291373552.1Application Serial No. 15/283,199Docket No.: 381805-306800Client Ref. P776US1determining that the one or more content items are associated with the selected project (As taught in Claim 1 above) includes the project identifier (Lefor: [as in claim 1, 0026 describes the application of identifiers])
Lefor does not teach application of metadata as a data source which is taught by Gauger:
Use of metadata (Gauger: [0072 includes the application of metadata for information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the project content management system of Lefor with the metadata of Gauger as they are analogous art along with the current invention which solve problems related to utilizing forms of data for the content management of project management, it is old and well-known to organizing content in project management, and the combination would lead to an increase in the organization of information in project management with metadata as taught in [0073] of Gauger.

(C) As per claim 3/10/17, Lefor teaches determining the one or more content items associated with the selected project (As taught in Claim 1 above) comprises: determining a shared of the content management system that is associated with the selected project; (Lefor: [as in claim 1, 0052 utilizes the sharing of parts of the system for the project])

Lefor does not teach the use of folders for storing data which is taught by Gauger:
Applying a folder for information storage (Gauger: [0148 includes the application of folders for information management and storage])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the project content management system of Lefor with the folder of Gauger as they are analogous art along with the current invention which solve problems related to organizing information for the content management of project management, it is old and well-known to organizing content in project management, and the combination would lead to an increase in the organization of information in project management as taught in [0092] of Gauger.

(D) As per claim 4/11/18, Lefor teaches determining one or more tasks associated with the selected project includes (As taught in claim 1 above): searching a task database for tasks associated with a project identifier for the selected project (As taught in claim 1 above). (Lefor: [as in claim 1, 0020 applies a data storage system to the business interpreted as a database, 0049 has users searching data for results of interest])

(E) As per claim 5/12/19, Lefor teaches generating the user-specific view of the project that presents the one or more content items and the one or more tasks associated with the selected project includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a task associated with the selected project, wherein the task representation includes a graphical element representing a content item associated with the task (As taught in claim 1 above). (Lefor: [as in claim 1, 0032 discusses the application of displays of information in a user interface system 

(F) As per claim 6/13/20, Lefor teaches generating the user-specific view of the project that presents the one or more content items and the one or more tasks associated with the selected project includes (As taught in claim 1 above): generating a graphical user interface that presents a representation of a content item associated with the selected project, wherein the content item representation includes a graphical element representing a task associated with the content item (As taught in claim 1 above). (Lefor: [as in claim 1, 0017 uses displays of information in a user interface which is interpreted to include graphical elements in the presentation, 0039 has users apply these display and graphic system to items within the process])

(G) As per claim 7/14, Lefor teaches receiving a selection of a content item; (Lefor: [as in claim 1, 0046 has selection of the items, 0059 includes the receiving of information])
and3 of 11WEST\291373552.1Application Serial No. 15/283,199Docket No.: 381805-306800 Client Ref. P776US1presenting content item that includes a timeline and revisions for the content item. (Lefor: [as in claim 1, 0032 describes a time and date for entries interpreted as a timeline for these items, 0069 includes changes and revisions of items])
Lefor does not teach the application of previews and comments to manage information which are taught by Gauger:
Previewing informaton (Gauger: [0242 uses a preview function to preview information])
Commenting to add information (Gauger: [0208 utilizes comments to user information])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the content management system of Lefor with the previews and comments of Gauger as they are analogous art along with the current invention which solve problems related to managing and .

Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140195921 A1
METHODS AND SYSTEMS FOR BACKGROUND UPLOADING OF MEDIA FILES FOR IMPROVED USER EXPERIENCE IN PRODUCTION OF MEDIA-BASED PRODUCTS
Grosz; Aryk Erwin et al.
US 20140193047 A1
SYSTEMS AND METHODS FOR GENERATING AUTOFLOW OF CONTENT BASED ON IMAGE AND USER ANALYSIS AS WELL AS USE CASE DATA FOR A MEDIA-BASED PRINTABLE PRODUCT
Grosz; Aryk Erwin et al.
US 20120030264 A1
Computer System For Automatic Organization, Indexing and Viewing Multiple Objects From Multiple Sources
Horn; Bruce L.
US 20140324596 A1
SMARTPHONE-BASED METHODS AND SYSTEMS
Rodriguez; Tony F.
US 20150019480 A1
SYSTEMS AND METHODS FOR INTERACTING WITH EXTERNAL CONTENT OBJECTS
Maquaire; Nicolas et al.
US 20150019559 A1
SYSTEMS AND METHODS FOR IDENTIFYING CATEGORIES WITH EXTERNAL CONTENT OBJECTS IN AN ON-DEMAND ENVIRONMENT
Maquaire; Nicolas et al.
US 20170041296 A1
SYSTEMS AND METHODS OF SECURE DATA EXCHANGE
Ford; Christopher Todd et al.
US 20170285879 A1
AUTOMATED USER INTERFACE GENERATION FOR PROCESS TRACKING
Pilkington; Edmond Chase et al.
US 20180129371 A1
EFFICIENCY ENHANCEMENTS IN TASK MANAGEMENT APPLICATIONS
Fowler; Chad et al.


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        3/25/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683